Title: To Thomas Jefferson from Delamotte, 27 October 1791
From: Delamotte
To: Jefferson, Thomas


Le Havre, 27 Oct. 1791. Praises behavior of American ship captains and crews in Le Havre.—Encloses copy of “d’une observation maritime” received by way of some Catholic priests in Baltimore. It will be helpful if the document’s contents can be verified.—In 1785 Le Compere Mat […] left Le Havre for Baltimore commanded by Lieutenant d’Elivet and accompanied by his son. The ship arrived safely in Baltimore, but d’Elivet’s wife has since had no word from them. He asks TJ to ascertain whether they are dead so that “la femme abandonnée” can claim her inheritance.—Virginia tobacco is selling for 34 to 40 livres per quintal and rice for 27 to 28 livres. “Ce sont de hauts prix assurement.” [P.S.] All of France is dismayed by the recent arrival of news of the “désastre de St. Domingue.”
